Citation Nr: 0301406	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  94-34 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
cervical adenitis.


REPRESENTATION

Appellant represented by:	Jose Mendez-Garcia, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from 
November 1952 to September 1954.  This matter originally 
came before the Board of Veterans' Appeals (Board) on 
appeal of a November 1991 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico which, in part, denied a 
compensable evaluation for the appellant's cervical 
adenitis disability.  The Board remanded the case to the 
RO in September 1996; the RO has now returned the case to 
the Board for appellate review.

The Board notes that the appellant has expressed 
disagreement with a July 2001 rating decision denying his 
claim of entitlement to special monthly pension benefits.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating decision of the RO, 
an appeal has been initiated, and the Board must remand 
the claim so that the RO can issue a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
That issue will be the subject of the remand herein.  This 
issue was not included on the first page of this decision 
because absent a substantive appeal, the Board does not 
have jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision has been obtained by the RO.

2.  There is no clinical evidence dated between 1990 and 
the present that demonstrates the existence of any 
residual of the in-service cervical adenitis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for cervical 
adenitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 4.20, 4.31, 4.88c, 
4.89, 4.117, Diagnostic Code 7110 (2002); 38 C.F.R. 
§ 4.117 and Diagnostic Codes 7113, 7114 (1995); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After a 
thorough review of the evidence of record, the Board finds 
that the criteria, whether schedular or extraschedular, 
for a compensable evaluation for the appellant's cervical 
adenitis disability have not been met.

In this case, the appellant contends that he is entitled 
to an increased (compensable) evaluation for his service-
connected cervical adenitis.  This disorder first became 
manifest during service as the secondary residual of an 
episode of pharyngitis.  Service connection has been in 
effect since September 1954; in the November 1991 rating 
decision at issue, this disability was evaluated under the 
criteria for "Adenitis, secondary" under 38 C.F.R. 
§ 4.117, Diagnostic Code 7713, and by analogy under 
38 C.F.R. § 4.20, to Diagnostic Code 7714, sickle cell 
anemia.  

However, in September 1995, VA revised the Schedule for 
Rating Disabilities, with regard to the applicable 
criteria for the hemic and lymphatic systems, which 
includes evaluations for adenitis.  As a result of those 
changes, the rating schedule no longer contained any 
separate rating criteria for secondary adenitis that is 
not the result of tuberculosis.  Adenitis is now addressed 
solely by Diagnostic Code 7710 that indicates that 
adenitis associated with active or inactive tuberculosis 
is to be evaluated under 38 C.F.R. § 4.88c or 38 C.F.R. 
§4.89, "whichever is appropriate."  These sections address 
the ratings for residuals of "inactive nonpulmonary 
tuberculosis."

Thus, the appellant's cervical adenitis is presently 
evaluated as zero percent disabling under Diagnostic Code 
7710 for adenitis, tuberculosis, active or inactive.  As 
previously noted, the regulations pertaining the rating 
disorders of the heme and lymphatic systems, to include 
adenitis, were changed, effective September 22, 1995.  The 
United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has stated that 
where the law or regulation changes during the pendency of 
a case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the instant case, 
the Board will consider whether the appellant is entitled 
to a higher rating under both the old and the new 
regulations for the period from September 22, 1995 onward; 
prior to that date, only the old regulations are 
applicable.  See VA O.G.C. Prec. 3-2000 (April 10, 2000).  

The Board notes that the November 1992 Statement of the 
Case (SOC), a copy of which was provided to the appellant, 
reflects the evaluation of the pertinent medical evidence 
under the rating criteria in effect prior to September 22, 
1995.  Additionally, the application of the newly revised 
criteria was discussed in the Supplemental Statement of 
the Case (SSOC) issued to the appellant in August 2002.

I.  Increased rating claim.

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised 
by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the 
present level of disability is found in the reports of the 
VA evaluations conducted in March 1993, March 1997, May 
2001, and July 2002; the reports from VA inpatient 
treatment rendered in 1993, and 1999; and the reports of 
VA outpatient treatment rendered between 1988 and 2001.

Review of the medical evidence of record dated between 
1988 and 2002 does not reveal the existence of any 
manifestations of cervical adenitis; nor is any treatment 
for cervical adenitis demonstrated.  The report of the 
March 1993 VA medical examination indicates that there 
were palpable nodes in the right neck chain that were not 
painful.  The examiner stated that these nodes had not 
increased in size.  The examiner also noted that the 
appellant had had no fever and that no fistula tract 
through the skin had ever presented.  The examiner 
concluded that the appellant's diagnosis was chronic 
adenitis, inactive and unchanged since 1954.  A VA 
hospital treatment report, dated in November 1993, states 
that examination of the appellant's lymphatic system 
revealed no adenopathy.  

In April 1994, a VA doctor reviewed the claims file and 
stated that the appellant's cervical adenitis was resolved 
and static since his service separation.  The physician 
further stated that the appellant's cervical adenitis was 
not a musculoskeletal disorder and had no relationship to 
his degenerative joint disease of the cervical spine and 
that the appellant's complaints of pain and muscle spasm 
were not related to the adenitis either.  The doctor 
stated that the adenitis was an inflammatory process of 
the cervical lymph nodes that was acute and resolved with 
treatment leaving no chronic disability or residual.  

The appellant subsequently underwent a VA medical 
examination in March 1997.  The examiner stated that there 
had been no recurrence of lymph node activity since the 
previous examination conducted in March 1993.  The 
examiner stated that there had been no actual change in 
size of the lymph nodes in question.  Physical examination 
of the neck revealed no lymphadenopathy.  The examiner 
stated that there was no activity of the cervical adenitis 
and rendered a diagnosis of history of cervical 
lymphadenopathies, not found on examination.

A VA outpatient report, dated in early May 2001, indicates 
that no adenopathy was discovered on physical examination 
of the appellant's neck.  The appellant thereafter 
underwent VA medical examination at the end of May 2001.  
No findings of lymphadenopathy were made.

The appellant most recently underwent VA medical 
examination in July 2002.  The examiner stated that the 
appellant's medical records contain no evidence of any 
tuberculosis and that results of the excision biopsy in 
1954, as well as the benign course since 1954, were 
definitely against a finding of tuberculosis.  The 
examiner also stated that review of the medical records 
did not reveal any bacteriologic results that would shed 
light on the causative organism of the cervical adenitis.  
On physical examination, the examiner found no residual of 
the adenitis, except for some scar tissue at the biopsy 
site.  The examiner rendered a diagnosis of history of 
cervical adenitis with no residuals at present.

Under the regulatory scheme in effect prior to September 
22, 1995, secondary adenitis was evaluated under 
Diagnostic Code 7713 wherein a rating was to be assigned 
for the underlying disease.  38 C.F.R. § 4.117.  
Thereafter, the VA's Schedule for Rating Disabilities was 
amended and Diagnostic Code 7713 was deleted.  The only 
current Diagnostic Code that references adenitis is 
Diagnostic Code 7710 that only addresses tuberculous 
adenitis.  Accordingly, pursuant to 38 C.F.R. § 4.20, 
which provides for the evaluation of unlisted disabilities 
under a closely related disease or injury, the appellant's 
adenitis could be rated under any reasonably suitable 
Diagnostic Code.  However, in this case, Diagnostic Code 
7710 is not applicable because the appellant never had 
tuberculosis, whether pulmonary or nonpulmonary; 38 C.F.R. 
§ 4.88c and 38 C.F.R. § 4.89 are likewise not applicable.  
Furthermore, since the appellant has never exhibited any 
sequelae of the adenitis since 1954, there is no closely 
related disease or underlying disease.  Thus, there is no 
Diagnostic Code, whether under the regulatory scheme in 
effect before September 22, 1995, or thereafter, which 
could afford the appellant a compensable evaluation for 
his history of cervical adenitis, static and asymptomatic 
since 1954.

The appellant has indicated that he is entitled to a 
compensable evaluation for his cervical adenitis 
disability.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical records and the VA medical examination 
reports do not show the clinical findings required for a 
compensable evaluation under any Diagnostic Code in 
existence between 1990 and the present.  These clinical 
assessments are considered persuasive as to the 
appellant's degree of impairment due to his cervical 
adenitis disability since they consider his overall 
industrial impairment due to his adenitis.

Notwithstanding the above discussion, a rating in excess 
of a currently assigned schedular evaluation may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that neither the appellant's 
service-connected cervical adenitis disability has 
presented such an unusual or exceptional disability 
picture at any time as to require an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1.

The Board finds that the noncompensable evaluation in this 
case is not inadequate.  As discussed above, there are 
higher ratings for adenitis, but the required 
manifestations have not been shown in this case.  In fact, 
there have not been any manifestations of the cervical 
adenitis since 1954, and therefore, the Board finds no 
evidence of an exceptional disability picture in this 
case.  The appellant has never required any 
hospitalization or treatment for this disability since 
1954.  The appellant has not offered any objective 
evidence of any symptoms due to the cervical adenitis 
disability that would render impractical the application 
of the regular schedular standards.  Consequently, the 
Board concludes that the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996) (When evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria 
for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings needed for a compensable evaluation have not 
been demonstrated at any time in the evidence of record 
dated from 1990 to the present.  In fact, the medical 
evidence of record over the years consistently indicates 
that the appellant's adenitis has been asymptomatic, 
static and without chronic disability or residual.  Since 
the preponderance of the evidence is against the allowance 
of a compensable evaluation for the appellant's cervical 
adenitis disability, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With 
few exceptions, this law is applicable to all claims filed 
on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, in this case, VA's duties with respect 
to the appellant's increased rating claim have been 
fulfilled, particularly in light of all the medical 
evidence detailing the nonexistence of any manifestations 
of cervical adenitis since 1954.

The appellant was notified of the information necessary to 
substantiate his increased ratings claim by means of the 
discussions in the November 1992 Statement of the Case 
(SOC) and the August 2002 Supplemental Statement of the 
Case (SSOC).  He was informed by the rating decisions 
issued in 1991, and 1994, that the medical evidence of 
record did not show that his cervical adenitis condition 
more closely approximated a compensable rating.  
Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded VA medical examinations.  
The RO obtained VA medical records and a VA medical 
opinion.  The appellant was offered the opportunity to 
submit additional evidence, but he did not do so.  
Therefore, there is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the increased rating 
claim at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit to flowing to the veteran are to be 
avoided).  

Moreover, given the completeness of the present record 
which shows substantial compliance with the notice and 
assistance provisions of the new legislation the Board 
finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the appellant with the pertinent 
evidentiary development that was subsequently codified by 
VCAA and the implementing regulations.  In addition to 
performing the pertinent development required under VCAA 
and the implementing regulations, the RO notified the 
appellant of his right to submit evidence.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, the appellant has not asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.



ORDER

Entitlement to a compensable evaluation for the 
appellant's cervical adenitis disability is denied.


REMAND

The appellant submitted a claim for special monthly 
pension, including housebound benefits, in April 1999.  In 
July 2001, the RO denied this claim.  Notice of the denial 
was sent to the appellant on August 25, 2001.

On December 20, 2001, the appellant submitted a formal 
written Notice of Disagreement (NOD).  This NOD specified 
stated that the issue being appealed was the appellant's 
special monthly pension claim based on housebound status.  
It appears that the RO has not acted upon that NOD.  
Rather, it appears that the RO may have treated this 
correspondence as another claim for special monthly 
pension.

In reviewing a similar factual scenario, the Court 
directed that where an appellant has submitted a timely 
NOD with an adverse decision and the RO did not 
subsequently issue an SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, 
this case must be remanded to the RO for the issuance of 
an SOC that addresses the issue of entitlement to special 
monthly pension.

Accordingly, this case is REMANDED for the following:

The RO should issue a Statement of the 
Case (SOC) that addresses the 
appellant's December 2001 notice of 
disagreement concerning the July 2001 
denial of his claim of entitlement to 
special monthly pension benefits.  For 
the Board to have jurisdiction of the 
issue, an appeal must thereafter be 
perfected on a timely basis.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



